Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/28/2019 has been entered. Claim 4 is canceled. Claims 1-3 and 5-6 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 01/28/2019 have been fully considered. Applicant argues that the prior art fails to teach the amended limitation as currently presented. The examiner agrees but up on further consideration a new ground of rejection is made  in view of Kolbe (US 2011/0132971 A1). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kolbe et al. (US 2011/0132971 A1hereinafter Kolbe in view of Stan et al. (US 20130098316 A1) hereinafter Stan.
Regarding Claim 1 Kolbe  teaches (Fig 1) a welded integral forged steel piston, comprising a piston head (10) and a piston skirt (20) which are forged (Note: being forged is being treated a product by process limitation) (Fig 1-2), wherein the piston head (10) and the piston skirt (20) are fixedly connected (Fig 1-2); a cooling oil cavity (18) is formed between the piston head (10) and the piston skirt (20); characterized in that a bottom end of the piston head (10) is concentrically provided with annular inner welding shoulder A (see Fig below)  and outer welding shoulder A (See Fig below); the top end of the piston skirt (20) is concentrically provided with annular inner welding shoulder B (See Fig below) and ; the auxiliary weld comprises a top auxiliary weld (see Fig below) and an excircle auxiliary weld (see Fig below); a welded face of the main weld (19) extends inward in a diameter direction of the welded integral forged steel piston to an inner cavity and extends outward in the diameter direction to the cooling oil cavity (18); the welded face of the main weld (19) is in a first plane perpendicular to an axis of the welded integral forged steel piston (Fig 1); and a welded face of the top auxiliary weld (see Fig below) is in a second plane parallel to the first plane (see Fig 1 and Fig below). Note: the limitations requiring the welding being formed by a process of  friction welding and melting welding are being treated as a product by process limitations. The above limitations do not impart any additional limitations beyond what is present in Bling. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Kolbe is silent regarding the cooling oil cavity being communicated with the outside through an oil inlet and an oil outlet.
However, Stan discloses (fig 2) a piston (10) comprising a piston head and piston skirt forming cooling oil cavity (22) (Fig 2). The cooling oil cavity (22) being communicated with the outside through an oil inlet (26) and an oil outlet (27) (Fig 2, par.0029) thereby allowing communication passage for coolant oil to be introduced within the piston.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kolbe to include the teachings of Stan by forming oil inlet and out in communication with cooling oil cavity for the purpose of providing communication passage for coolant oil to be placed within the piston.
Regarding Claim 3 Kolbe as modified above Stan teaches (Fig 1) that the oil inlet and the oil outlet (26, 27) are formed in the bottom of the cooling oil cavity (22) on the piston skirt (21) (see Stan Fig 2).
Regarding Claim 5 The limitation that requires “the top auxiliary weld being welded by vacuum electron beam welding; welding speed being 300mm/min; a welding technology being implemented twice at high voltage of 80KV; in the first welding technology, preheating being conducted and welding beam current being 15mA; and in the second welding technology, the welding beam current being determined according to welding depth” is being treated as a product by process limitation. The above limitations do not impart any additional limitations beyond what is present in Bling. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Regarding Claim 6 The limitation that requires “the excircle auxiliary weld being welded by argon arc welding” is being treated by as a product by process limitation. The above limitations do not impart any additional limitations beyond what is present in Bling. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kolbe in view of Stan as applied to claim 1 above and further in view of  Bing et al. (US 20170107934 A1hereinafter Bing.
Regarding Claim 2 Kolbe in view of Stan teaches all the elements of the claimed invention as substantially shown above except the piston head and the piston skirt being forged by quenched and tempered steel or non- quenched and tempered steel; and the quenched and tempered steel being selected from 42CrMo, and the non-quenched and tempered steel is selected from 38MnVS6.

Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Kolbe to include the teachings of Bing by forming the piston skirt by quenched and tempered steel or non-quenched and tempered steel; and the quenched and tempered steel being selected from 42CrMo, and the non-quenched and tempered steel is selected from 38MnVS6 to enhance the heat resistance of the piston material. 

    PNG
    media_image1.png
    403
    1055
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    653
    1028
    media_image2.png
    Greyscale


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745